Citation Nr: 0940785	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-35 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by chronic fatigue.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by irritable bowel syndrome.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss.

4.  Entitlement to service connection for a depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to 
January 1986, and from January 1991 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the current appellate 
claims.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  Post-service, the competent medical records contain no 
objective evidence perceptible to an examining physician of 
chronic fatigue, irritable bowel syndrome, and/or memory 
loss.

4.  The Veteran's psychiatric problems have been attributed 
to known clinical diagnoses of depressive disorder.

5.  The Veteran's service treatment records contain no 
findings indicative of an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
chronic fatigue, to include as an undiagnosed illness, are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2009).

2.  The criteria for a grant of service connection for 
irritable bowel syndrome, to include as an undiagnosed 
illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2009).

3.  The criteria for a grant of service connection for memory 
loss, to include as an undiagnosed illness, are not met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2009).

4.  The criteria for a grant of service connection for a 
depressive disorder, to include as an undiagnosed illness, 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to assist and notify

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in August 
2004, which is clearly prior to the October 2004 rating 
decision that is the subject of this appeal.  In pertinent 
part, this letter informed the Veteran of what was necessary 
to substantiate his current appellate claim, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the notice provided to the 
Veteran with respect to this claim did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), although this information 
was included as part of the June 2006 Supplemental Statement 
of the Case.  However, for the reasons stated below, the 
preponderance of the evidence is against the Veteran's 
service connection claims, and they must be denied.  As such, 
no disability rating and/or effective date is to be assigned 
or even considered for these claims.  Consequently, the Board 
concludes that the Veteran has not been prejudiced by this 
lack of notification regarding the Court's holding in 
Dingess.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had the opportunity to present 
evidence and argument in support of his claims, and nothing 
indicates he has identified the existence of any other 
relevant evidence that has not been obtained or requested.  
As part of his October 2005 Substantive Appeal, he indicated 
that no hearing was desired in conjunction with this appeal.  
Moreover, he was accorded VA medical examinations regarding 
this case in February and March 2006.  The Veteran has not 
identified any inaccuracies with respect to the findings of 
these examinations, nor any other prejudice therein.  
Accordingly, the Board finds that these examinations are 
adequate for resolution of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran's appeal is primarily based upon 
the undiagnosed illnesses incurred during service in the 
Persian Gulf War.  The record confirms he did have active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006, following such service.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

VA has extended the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement to compensation to be established.  The period 
was extended from December 31, 2006, to December 31, 2011.  
See 71 Fed. Reg. 75,669-75,672 (December 18, 2006) (as 
codified at 38 C.F.R. 
§ 3.317(a)(1)(i) (2009)).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (D) warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastroesophageal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i)).  A chronic disability for purposes of 38 
U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3).

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(3).  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

In this case, however, neither the Veteran's service 
treatment records, nor the post-service medical evidence, 
contain objective evidence perceptible to an examining 
physician of chronic fatigue, irritable bowel syndrome, 
and/or memory loss.  For example, the March 2006 VA 
examination noted that while the Veteran claimed service 
connection for irritable bowel syndrome, he denied current 
abdominal complaints and reported that his last episode of 
diarrhea associated with abdominal cramping was over 4 or 5 
months ago.  Moreover, it was noted that medical records were 
silent for this condition, no focal abnormality was 
appreciated on examination, and there was no evidence of 
irritable bowel syndrome.  Similarly, the examiner noted that 
there was no evidence of chronic fatigue syndrome and the 
Veteran's medical records were silent for this condition.  
The examiner also stated there was no evidence of undiagnosed 
illness.

The Board also observes that on a February 2006 VA mental 
disorder examination the Veteran was able to recall 3/3 
objects after a delay of a few minutes; he completed serial 
7s without any mistakes; correctly recalled at least 5 digits 
forward and at least 4 digits in reverse.  In short, no 
evidence of memory loss was demonstrated when the Veteran was 
specifically tested for such.  The March 2006 VA examiner 
commented that this examination showed no objective evidence 
of short-term memory loss, and that the Veteran was able to 
answer questions on the March 2006 examination without 
evidence of short-term memory loss.

In view of the foregoing, the Board finds that the Veteran 
has no "signs" of the claimed disabilities for the 
requisite 6 month period in the evidence of record.  As such, 
service connection is not warranted pursuant to the 
undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.  

The Board further notes that the Veteran's psychiatric 
problems have been attributed to the known clinical diagnosis 
of depressive disorder.  As such, the undiagnosed illness 
provisions are not for application in this case.  

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  However, as detailed above, the 
Veteran was specifically evaluated for the claimed 
disabilities on the February and March 2006 VA examinations, 
and no such evidence was found.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

The Board also notes that the March 2006 VA examiner also 
indicated that, rather than being separate and distinct 
disabilities, the Veteran's complaints of fatigue and memory 
loss were symptoms of his depressive disorder.  Moreover, the 
examiner opined that these complaints, as well as the 
depressive disorder itself, may be due to significant alcohol 
use.  The provisions of 38 C.F.R. § 3.317(c) specifically 
state that compensation shall not be paid if there is 
affirmative evidence that the illness is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  Moreover the Board notes, as a general rule, that 
with respect to claims filed after October 31, 1990, service 
connection may not be granted for such abuse on the basis of 
service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110, 
1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.

The Board further notes that there is no indication of any 
psychiatric problems in the Veteran's service treatment 
records.  In fact, his psychiatric condition was consistently 
evaluated as normal on service examination conducted in 
September 1985, February 1988, May 1991, and January 1992.  
Moreover, on Reports of Medical History completed by the 
Veteran concurrent with these examinations, he consistently 
indicated that he had not experienced depression or excessive 
worry, loss of memory or amnesia, nor nervous trouble of any 
sort.  Further, the Veteran himself indicated on an October 
2006 VA examination, completed as part of his claim of 
service connection for posttraumatic stress disorder (which 
was denied by an unappealed January 2007 rating decision) 
that his psychiatric problems began after he returned from 
service in the Persian Gulf War; i.e., after September 1991.  
There is no evidence of psychosis within one year of his 
period of active duty.  See 38 C.F.R. §§ 3.307, 3.309(a).

In view of the foregoing, the Board finds that there is no 
evidence that any of the claimed conditions were present 
while the Veteran was on military duty.  Therefore, any 
opinion linking the Veteran's depressive disorder, or any of 
the other claimed disabilities that are the subject of this 
appeal, would not be supported by what actually occurred in 
service.  Simply put, there is no relevant complaint or 
clinical finding for a clinician to link the claimed 
disabilities to the Veteran's military service.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative); Bloom v. West, 12 Vet. App. 185, 
187 (1999) (A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (A medical opinion is inadequate 
when unsupported by clinical evidence).  













	(CONTINUED ON NEXT PAGE)




For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by chronic fatigue is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by irritable bowel syndrome is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by memory loss is denied.

Entitlement to service connection for a depressive disorder 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


